Citation Nr: 1530706	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  09-50 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.  

2.  Entitlement to service connection for right ear hearing loss.  

3.  Entitlement to service connection for tinnitus.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Mullins, Counsel



INTRODUCTION

The Veteran had active service from June 1968 to June 1970.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for bilateral hearing loss and tinnitus.  In July 2009, the Veteran filed a Notice of Disagreement (NOD).  In October 2009, the RO furnished the Veteran a Statement of the Case.  In December 2009, the Veteran filed a Substantive Appeal (VA Form 9).

In March 2011, the Veteran testified at a Board hearing before a Veterans Law Judge at the RO in St. Louis, Missouri.  A written transcript of this hearing has been prepared and associated with the evidence of record.

In November 2011, the Board promulgated a decision that denied service connection for bilateral hearing loss and tinnitus.  Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), and in June 2014, the Board vacated the November 2011 Board Decision.  In July 2014, the Board remanded the issues currently on appeal so that the Veteran could be afforded a Board hearing.  

In March 2015, the Veteran testified at a second Board hearing before a different Veterans Law Judge at the RO in St. Louis, Missouri.  A written transcript of this hearing has also been prepared.

In May 2015, the Veteran was notified of his right to a Board hearing before a third Veterans Law Judge.  See 38 U.S.C.A. § 7102(a) (West 2014); 38 C.F.R. § 19.3 (2014); cf. Arneson v. Shinseki, 24 Vet. App. 379 (2014).  The Board was notified by the Veteran in June 2015 that he waived his right to a third Board hearing.  Accordingly, the Board's appellate review may proceed at this time.



FINDINGS OF FACT

1.  A left ear hearing loss disability was noted on the April 1968 pre-induction examination report. 

2.  The Veteran's pre-existing left ear hearing loss disability did not increase in disability as a result of active military service.

3.  The Veteran's right ear hearing loss did not manifest during service or within one year after discharge from service and is unrelated to an injury or disease or event in service.

4.  The Veteran's tinnitus did not manifest during service or within one year after discharge from service and is unrelated to an injury or disease or event in service.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304(b), 3.306, 3.385 (2014).

2.  The criteria for establishing entitlement to service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

3.  The criteria for establishing entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A letter sent to the Veteran in January 2008 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The letter also notified the Veteran as to how VA determines the appropriate disability evaluation and effective date.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Significantly, the Veteran has not identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.

Also, the Veteran received VA medical examinations in July 2008 and August 2011, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  The Board finds that the relevant VA examination reports are well-supported by clinical findings and a full rationale.  The most recent report reflects a review of the claims file, a pertinent history and all clinical findings and opinions necessary for proper adjudication of the Veteran's claims, and is therefore adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Additionally, the Board finds there has been substantial compliance with its June 2011 and July 2014 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The information of record discloses that the Veteran was scheduled for a VA examination in August 2011 and for his requested Board hearing, both of which the Veteran attended.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remands.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

As previously noted, the Veteran was provided an opportunity to set forth his contentions and testimony during Board hearings before a Veterans Law Judge in March 2011 and March 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, the presiding Veteran Law Judges specifically noted the issues on appeal, provided the Veteran an opportunity to present testimony concerning his contentions, to include in-service noise exposure, and solicited information regarding the occurrence of injuries and onset and nature of his symptomatology.  At the March 2015 hearing, the presiding Veterans Law Judge advised the Veteran of the reasons for the previous denials of service connection for left ear hearing, for right ear hearing, and for tinnitus and of the types of evidence needed to further substantiate each claim.  Similar information was elicited and provided during the March 2011 hearing.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussions did not reveal any evidence that might be available that has not since been obtained.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the presiding Veterans Law Judges complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and thus the Board may proceed to adjudicate the claims based on the current record.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).

Generally, in order to provide service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or diseasey, and (3) a nexus, or link, between the current disability and the in-service injury or disease.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may be established on a presumptive basis for a chronic disease, such as sensorineural hearing loss and tinnitus, if such disease is shown have been manifested to a degree of 10 percent within one year from the date of termination of such service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R.      §§ 3.307, 3.309.

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  A recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Audiometric testing measures hearing levels (in decibels) over a range of frequencies (in Hertz); the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et al. eds., 1988)).

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except for defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b); see also 38 U.S.C.A. § 1111; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of such condition.  Only those conditions as recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which the preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet App.231, 234 (2012); see also 38 U.S.C.A. § 1111 (presumption of sound condition).  [I]f a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder."  Wagner, 370 F.3d at 1096; see also 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In such claims, the veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  See Wagner; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the veteran meets his burden of demonstrating an increase in disability during service, the preexisting condition is presumed to have been aggravated in service, and the burden is on the Secretary to rebut the presumption.  Horn, 25 Vet. App. at 234; 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  To rebut the presumption, the Secretary must show, by clear and unmistakable evidence, that the worsening of the preexisting condition was due to the natural progress of the condition.  Horn, 25 Vet. App. at 235 n.6; 38 U.S.C.A. § 1153.

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson, 581 F.3d at 1316 (reiterating that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional," quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

Contentions

The Veteran contends that he currently has bilateral hearing loss and tinnitus due to service, specifically from loud noise exposure from fighter jets and air strikes, machine gun and small arms (grenade) fire, bomb explosions, and 105 and 155 Howitzer (cannon) fire while serving in the Republic of Vietnam as an infantryman and rifleman.

The service personnel records and DD Form 214 show the Veteran served in country in the Republic of Vietnam.  His military occupational specialty was that of an infantryman and rifleman, and loud noise exposure is consistent with the duties and circumstances of such occupations; as such, the Board concedes the occurrence of in-service noise exposure.

Analysis

The service treatment records reveal that on an April 1968 pre-induction report of medical history, the Veteran noted no history of hearing loss or ear, nose or throat trouble.  Upon the pre-induction medical examination in April 1968, the Veteran's ears and ear drums were noted as clinically normal.  The pre-induction audiometer results, in pure tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
-5
N/A
5
LEFT
5
5
0
N/A
40

Based upon these audiometer results, a left ear hearing loss disability was shown on the Veteran's pre-induction examination, and as such, the condition of left ear hearing loss was "noted" upon entry into service.  See 38 CFR § 3.385.  Hence, the Veteran's hearing in his left ear was not of sound condition at induction, and thus the presumption of soundness does not attach to the left ear.  However, the pre-induction examination in April 1968 revealed no finding of right ear hearing loss or tinnitus upon entry into service, and thus the presumption of soundness attaches to the right ear and to the condition of tinnitus.

The in-service records contain no complaint or finding indicating that the Veteran suffered from tinnitus, hearing loss of the right ear during active military service, or, that his preexisting left ear hearing loss was permanently aggravated as a result of military service.  The other audiological evidence of record is the Veteran's May 1970 separation examination report.  According to this report, pure tone thresholds, in dB, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
0
LEFT
0
0
0

0

By comparison, the Veteran's audiometer results at entrance and at separation show no worsening in his hearing acuity in the left ear during service.  Instead, upon review of the in-service audiometer data, the hearing in the Veteran's left ear improved and was within normal limits at separation, as evidenced by the May 1970 audiometer test.  In sum, in light of no objectively measured increase in the Veteran's left ear hearing at separation, taken together with his military noise exposure and the finding of a hearing disability at entrance, the record evidence shows that the Veteran's preexisting left ear hearing loss did not increase in disability during service.  Hence, the Veteran has not met his burden and the presumption of aggravation does not attach in the case.

The record evidence does not establish that the Veteran incurred tinnitus, or hearing loss of the right ear during active military service, or, that his preexisting left ear hearing loss was aggravated as a result of his active duty, as his hearing was deemed to be normal at the time of separation.  The service treatment records otherwise reflect that the Veteran did not complain of, or seek treatment for, tinnitus or any hearing problem while in service.  The service treatment records show that there was no significant change in the Veteran's right ear hearing sensitivity for any frequency in service noted in the in-service audiometric evaluations.  Indeed, the Veteran displayed normal hearing sensitive throughout service in his right ear, including upon separation examination in May 1970.

The corresponding April 1968 and May 1970 Reports of Medical History reflect that the Veteran denied a history of hearing loss, running ears, and ear, nose and throat trouble, and include a note from the Veteran that his present health is "good."  Upon discharge from service in June 1970, the Veteran signed a form stating that there has been no change in his medical condition since his (May 1970) separation examination and that he underwent a separation examination more than three working days prior to his separation from service.  The first post-service audiological evidence is the Veteran's original claim of entitlement to service connection dated December 2007.  The Veteran reported that his audiological problems began in October 1969.  

He was subsequently afforded a VA examination in July 2008.  The Veteran denied any significant hearing problems, but stated that previous audiometric testing had indicated a high frequency hearing loss.  The record does not contain the evidence referenced by the Veteran.  The Veteran also reported constant tinnitus for both ears with "ringing" since the last 4 months of military service.  The Veteran was noted to have served as an infantryman with exposure to gunfire and explosions.  The audiological evaluation revealed pure tone thresholds, in dB, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
35
85
95
LEFT
35
35
35
80
85

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  The Veteran was diagnosed with a mild through 2000 Hz sloping to severe high frequency sensorineural hearing loss bilaterally.  The examiner reviewed the Veteran's service treatment records.  These revealed normal hearing for the right ear upon enlistment into the military and a mild hearing loss at 4000 Hz for the left ear.  Upon separation, the Veteran indicated normal hearing, bilaterally.  There were no documented complaints of hearing loss or tinnitus in the Veteran's records.  Therefore, the examiner opined that due to the absence of acoustic damage upon separation it was not as least as likely as not that the Veteran's hearing loss or tinnitus was related to military service.  

The Veteran was afforded an additional VA audiological examination in August 2011.  The Veteran reported bilateral hearing loss that began approximately 30 years ago with bilateral constant tinnitus beginning approximately 20 years earlier.  The Veteran reported in-service noise exposure from canon fire and artillery while serving in the infantry without hearing protection.  He denied a history of civilian occupational or recreational noise exposure.  The audiological testing revealed pure tone thresholds, in dB, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
80
80
LEFT
20
20
20
75
85

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 percent in the left ear.  The examiner diagnosed the Veteran with normal hearing sensitivity through 2000 Hz sloping to a severe sensorineural hearing loss.  

The examiner concluded that a review of the claims file revealed normal hearing sensitivity bilaterally with the exception of a mild hearing loss at 4000 Hz in the left ear upon entry into service.  Hearing sensitivity was within normal limits, bilaterally, upon exit from service.  During the current examination, the Veteran reported that his hearing began 30 years earlier, which would be some 11 years after separation.  Since the Veteran's hearing sensitivity thresholds were found to be within normal limits bilaterally at exit, this indicates that there had been no acoustic damage.  Furthermore, there is no support in the literature for delayed onset hearing loss as a result of noise exposure.  The exact etiology of the Veteran's hearing loss could not be determined without resort to speculation as there are many possibilities.  Therefore, the examiner opined that the Veteran's hearing loss was not caused by or a result of military service.  

Regarding the Veteran's tinnitus, the service treatment records did not contain any reports of tinnitus.  When the Veteran was examined for the purposes of his claim in July 2008, he reported that his tinnitus began during the last 4 months of his military service.  However, during the 2011 examination, he reported that his tinnitus began 20 years earlier - or approximately 21 years after separation from active duty.  This was vastly different from his previous reports.  The Veteran also had normal acoustic readings upon separation in May 1970 and denied ear trouble at this time.  Considering all of this information together, the examiner opined that it was less likely than not that the Veteran's tinnitus was caused by or a result of active military service.  

The preponderance of the above evidence is against finding that service connection is not warranted for hearing loss of either ear.  While there was evidence of left ear hearing loss at the time of entry into military service, there was no evidence that this disability was aggravated by in-service acoustic trauma.  While the Veteran's noise exposure has been conceded, hearing thresholds were found to be normal upon separation in 1970 and the Veteran denied hearing loss at this time.  There was no evidence of hearing loss of the right ear upon enlistment or separation and he made no complaints of hearing loss during military service.  Therefore, there is no medical evidence of acoustic injury to either ear during military service.  

The Board recognizes that the Veteran has asserted that his hearing loss began during military service.  He reported this to the July 2008 VA examiner.  Nonetheless, the examiner opined that it was less likely as not that hearing loss manifested during, or as a result of, active military service, as threshold values were normal upon separation and thus showed an absence of acoustic damage.  Moreover, when the Veteran was examined by VA in August 2011, the examiner did note and take into consideration the normal acoustic findings upon separation when opining that the Veteran's hearing loss did not manifest during, or as a result of, military service.  However, the examiner further considered the fact that the Veteran reported that his hearing loss began 30 years earlier - or approximately 11 years after separation from active duty - during this examination.  The examiner explained that there was nothing in the literature to support a finding of delayed onset hearing loss after noise exposure.  The Board finds the August 2011 opinion to be adequate as it not only takes into consideration medical evidence from service, but the Veteran's lay assertions as well.  As such, service connection is not warranted for hearing loss of either ear.

The preponderance of the above evidence also is against finding that the Veteran is not entitled to service connection for bilateral tinnitus.  While the Veteran did report to the July 2008 VA examiner that his tinnitus began approximately 4 months prior to his separation from active duty, he subsequently reported to the August 2011 VA examiner that it in fact manifested approximately 20 years earlier - or 21 years after separation from active duty.  In light of this statement by the Veteran, and the fact that there is no evidence of tinnitus during military service and that the Veteran denied ear trouble at the time of separation, the Board finds that service connection for tinnitus is not warranted.  

The Board recognizes that the Veteran believes he is entitled to service connection for hearing loss and tinnitus.  He previously reported that these conditions first manifested during military service.  As a layperson, the Veteran is certainly competent to offer statements regarding the onset of symptomatology such as hearing loss or tinnitus.  Nonetheless, he subsequently clarified to the 2011 VA examiner that his hearing loss in fact developed approximately 11 years after military service while his tinnitus manifested approximately 21 years after separation from active duty.  The Veteran confirmed these assertions during a March 2015 hearing and conceded that he did not notice hearing loss or tinnitus during military service.  The record does not reflect that the Veteran has the requisite training or expertise to otherwise link disabilities manifesting approximately 10 or 20 years after separation from active duty.  As such, the Veteran's assertions as to causation do not demonstrate that service connection is warranted.  

Since the preponderance of the evidence is against the claims, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for bilateral hearing loss and tinnitus must be denied.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for left ear hearing loss is denied.  

Entitlement to service connection for right ear hearing loss is denied.  

Entitlement to service connection for bilateral tinnitus is denied.  




_______________________________	   _______________________________
        DEBORAH W. SINGLETON	        ROBERT C. SCHARNBERGER
              Veterans Law Judge, 		     Veterans Law Judge
        Board of Veterans' Appeals                        Board of Veterans' Appeals




_______________________________
K. OSBORNE
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


